Citation Nr: 1227170	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-22 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for bronchitis/asthma, claimed as secondary to 
service-connected allergies/rhinitis/nasal polyps, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for migraines, also claimed as secondary to the service-connected allergies/rhinitis/nasal polyps.

3.  Entitlement to service connection for sleep apnea, as well claimed as secondary to the service-connected allergies/rhinitis/nasal polyps.

4.  Entitlement to service connection for residuals of a left hip injury, including as secondary to a service-connected low back strain.

5.  Entitlement to a rating higher than 10 percent for the low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, among other things, reopened the claim for bronchitis/asthma, alleged to be secondary to service-connected allergies/rhinitis/nasal polyps, but then denied this claim on its underlying merits.  This claim had been previously considered and denied as not well-grounded in March 2000, but following enactment of the Veterans Claims Assistance Act (VCAA) in November 2000 eliminating the need to submit a well-grounded claim, the RO had since readjudicated, though continued to deny, this claim in an October 2001 decision.  If a denial or dismissal of a claim became final and binding from July 14, 1999, to November 9, 2000, and the claim was denied because it was not well-grounded, as occurred here, then VA must, upon request of the claimant or on its own motion, readjudicate the claim "as if the denial or dismissal had not been made."  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001 (January 22, 2001).  The request to readjudicate, however, must have been timely received within two years of the enactment of the VCAA on November 9, 2000.  Pub. L. No. 106-475, § 7(b)(3), (4).  Accordingly, where the claims file reflects that the RO reconsidered on a de novo basis a claim under this provision of the VCAA, the action taken at that time was jurisdictionally appropriate and it would have been erroneous at the time to instead have treated the claim as one to reopen.  For finality purposes, the decision issued on readjudication replaced the previous determination that denied the claim as not well-grounded.

That October 2001 RO decision readjudicating this claim on a de novo basis also became final and binding on the Veteran, however, after he initiated but did not complete the steps necessary to perfect his appeal of that decision to the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  After receiving notification of that decision in October 2001, he submitted a timely notice of disagreement (NOD) that was received in October 2002, so within the next year, initiating an appeal of that decision denying this claim.  38 C.F.R. § 20.201.  However, after being provided a statement of the case (SOC) in December 2003 concerning this and another claim, he did not then, in response, complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  This in turn required the submission of new and material evidence to reopen this claim when he subsequently refiled this claim in December 2007.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In any event, after reopening the claim in the September 2008 decision at issue, the RO proceeded to again deny the claim on its underlying merits.  Although the RO reopened the claim, the Board must still make this threshold preliminary determination of whether there is the required new and material evidence, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).  But a finding of new and material evidence since the October 2001 decision would require the reopening of the claim and its readjudication on its underlying merits.  So this will be the Board's method of analysis of this claim.

Also in the September 2008 rating decision at issue in this appeal, the RO denied service connection for sleep apnea, migraines, and status post left hip contusion, and confirmed and continued the existing 10 percent rating for the already 
service-connected lumbar strain.  

As support for these claims, the Veteran testified at a videoconference hearing in April 2011 before the undersigned Veterans Law Judge of the Board.

In this decision, the Board, like the RO, is reopening the claim for service connection for bronchitis/asthma because there is indeed new and material evidence concerning this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim, and the others, to the RO via the Appeals Management Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  In a March 2000 decision, the RO initially considered and denied the claim for service connection for bronchitis/asthma as not well-grounded; although there was confirmation of treatment during service in March 1990 for bronchitis, the RO determined that post-service treatment records since submitted or obtained had not established the Veteran had any then current bronchitis/asthma.

2.  Following the enactment of the VCAA in November 2000, eliminating the necessity of submitting a well-grounded claim, the RO resultantly readjudicated the claim in October 2001, but still denied it on its underlying merits, finding there was still no evidence of permanent residual or chronic disability.  The Veteran initiated, but did not complete, the steps necessary to perfect an appeal of that decision.

3.  Additional evidence since received, however, is not cumulative or redundant of evidence considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  That October 2001 rating decision reconsidering, but continuing to deny, this claim for service connection for bronchitis/asthma is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) clarified and enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. § 5100, et. seq., and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  According to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), upon receipt of a complete or substantially complete application for benefits, VA is required to:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim, (2) inform him of the information and evidence VA will obtain and assist him in obtaining, and (3) inform him of the information and evidence he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, when, as here, there is a petition to reopen a previously denied unappealed claim, this notice must also explain the specific basis of the prior denial of the claim (i.e., discuss the deficiencies in the evidence when the claim was previously considered).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

In this decision the Board is reopening the claim, so there need not be any discussion of whether there was sufficient notice to comply with Kent because the claim is being reopened, regardless.  Moreover, rather than immediately readjudicating the claim on its underlying merits, the Board instead is then remanding the claim to the RO via the AMC for further development and consideration.  So the Board is temporarily deferring consideration of whether there has been compliance with the remaining notice and assistance requirements of the VCAA pending completion of this additional development of the claim on remand.

II.  Reopening of the Claim for Bronchitis/Asthma

In its October 2008 rating decision precipitating this appeal, the RO reopened this previously denied, unappealed, claim for service connection for bronchitis/asthma, but then denied this claim on its underlying merits.

But, as already alluded to, regardless of how the RO ruled on this question, so, too, must the Board make this threshold preliminary determination - before proceeding further with the claim - because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

A decision of the RO becomes final and binding and not subject to revision on the same factual basis if not appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  When there is finality of the prior decision, the claim may only be reopened and reconsidered if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last final and binding denial of the claim, irrespective of the specific basis of that prior denial, so regardless of whether it was a prior denial on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The weight, i.e., probative value, of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

In a precedent case, Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers, and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  That is to say, there is no third requirement for reopening a claim; the evidence does not have to be new, material, and raise a reasonable possibility of substantiating the claim.   And the newly presented evidence need not be probative of all the elements required to grant the claim, just probative of at least one element that was a specified basis for the last disallowance of the claim.

The Veteran submitted his original claim for service connection for bronchitis/asthma in August 1999.  The RO denied that initial claim in a March 2000 rating decision, concluding the claim was not well-grounded.  The VCAA was signed into law later that year, in November 2000, eliminating the requirement of submitting a well-grounded claim.  Thereafter, in December 2000, he submitted a statement as well as additional medical evidence.  The RO then readjudicated the claim in an October 2001 rating decision, but again denied it, this time on its underlying merits.  A decision denying a claim becomes final and binding and subject to a motion to reopen only after the period for appeal has expired.  As such, any interim submissions before finality attached to that initial, March 2000, rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the March 2000 rating decision was nonfinal when the RO issued its subsequent October 2001 decision and stemmed from the Veteran's original August 1999 claim, especially since, in the interim, in November 2000, there had been passage of the VCAA eliminating the very basis (well-grounded requirement) of the initial denial of the claim in March 2000.  The VCAA was codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  And if, as here, a denial or dismissal of a claim had occurred from July 14, 1999 to November 9, 2000, on the premise that the claim was not well-grounded, VA had to, upon request of the claimant or upon the motion of the Secretary of VA, readjudicate the claim "as if the denial or dismissal had not been made."  See VAOPGCPREC 03-2001 (January 22, 2001).  In this case, therefore, following the Veteran's December 2000 statement requesting to reopen his claim for service connection for, in pertinent part, bronchitis/asthma, the RO readjudicated - albeit again denied - this claim in the October 2001 rating decision, again finding there was no then-current bronchitis/asthma.  That additional decision, in effect, replaced the initial March 2000 determination that, instead, had denied the claim as not well-grounded.

The RO notified the Veteran of that October 2001 denial of his claim by way of a letter later in October 2001.  In response, he filed a timely NOD in October 2002, so within a year later, to initiate an appeal of that decision.  38 C.F.R. § 20.201.  He resultantly was provided an SOC concerning this claim in December 2003.  But he did not then also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of that earlier claim to the Board.  See 38 C.F.R. § 20.200 (an appeal to the Board consist of a timely filed NOD, in writing, and, after receipt of an SOC, a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement)).  Therefore, that October 2001 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a); 3.160(d), 20.200, 20.302, 20.1103.

In December 2007, he filed a petition to reopen this previously denied claim, now alleging instead, however, that his bronchitis/asthma was secondary to his 
service-connected allergies/rhinitis/nasal polyps.  Up until that point in time, his claim only had been considered on the notion that his bronchitis/asthma was directly incurred in service.  Nevertheless, the Court has held that reliance upon a new etiological theory is insufficient to transform a previously denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  See, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion, only those explicitly raised either by the claimant or by the evidence of record.).  Therefore, this claim is properly characterized as a new-and-material-evidence claim, even though he is now alleging a different basis of entitlement, namely, secondary not direct service connection.

In the September 2008 decision from which this appeal ensued, the RO reopened this claim but continued to deny it on its underlying merits based on the reasoning that, while there is now a showing of a current diagnosis of bronchitis, there is no evidence linking this disorder to the Veteran's military service, so including by way of a service-connected disability to warrant the granting of secondary service connection.

The evidence of record at the time of the earlier October 2001 rating decision included the Veteran's service treatment records (STRs) showing treatment for bronchitis during his service, as well as treatment for a broken nose and subsequent septoplasty.  Also on file were VA treatment records dated from September 1999 to January 2001, the report of a VA orthopedic examination for compensation purposes dated in October 1993, and private treatment records from Holston Medical Group dated from March 1996 to July 1998.

Since that October 2001 rating decision, additional medical evidence has been obtained and associated with the claims file for consideration.  This additional evidence includes private treatment records from D. W.-B., M.D., dated from June to September 2002.  These additional private treatment records are not only new, since they were not considered when previously adjudicating and denying the claim in October 2001, but also are material to the disposition of the claim because they document the Veteran had been treated for two bouts of bronchitis within a span of just three months.  So unlike when the RO first considered and denied this claim in March 2000 and again in October 2001, there is not only indication of bronchitis during the Veteran's service, but also during the years since to suggest chronic or permanent bronchitis, rather than transient or acute bronchitis.

Thus, these additional private treatment records relate to the previously unestablished requirement for service connection of a current showing of bronchitis to suggest the bronchitis in service never fully resolved in that it has persisted or continued since service, i.e., is chronic.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  This evidence was not previously submitted to agency decision makers and, thus, is new.  It also is material as it relates to an unestablished fact necessary to substantiate this claim and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim because there is now evidence of more than just one episode of bronchitis - i.e., not just the one in service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further evidentiary development.


ORDER

The petition to reopen the claim for service connection for bronchitis/asthma is granted, but subject to the further development of this claim on remand.



REMAND

As an initial matter, a remand is necessary to obtain any existing, but outstanding, VA treatment records concerning the claims at issue.  A preliminary review of the file reveals that VA treatment records dated to January 2008 have been obtained.  These records show the Veteran had been receiving treatment for his low back and migraines frequently and continuously until that time, so there is a possibility of even more recent records that similarly need to be obtained and considered.  

During his hearing in April 2011, the Veteran also indicated that he had received, and possibly also continues to receive, treatment from D. W.-B., M.D., for his sleep apnea, allergies, and bronchitis.  But a preliminary review of the file shows that only treatment records dated from June to September 2002 from this physician have been obtained.

VA's duty to assist the Veteran with his claims includes obtaining records of his relevant VA medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain other relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1), (c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of records generated by VA, even if not physically in the file).  Because any record of treatment for these disabilities at issue would be pertinent to his claims, the AMC must attempt to obtain these additional records and, if they do not exist or no longer exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).


The Board also is remanding these claims for VA examinations and opinions.  In a disability compensation (service-connection) claim, VA must provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Moreover, all of the claims for service connection are now predicated on the notion that the conditions in question (namely, the bronchitis, migraines, sleep apnea and left hip disorder) are secondary to already service-connected disabilities.  Service connection is permissible on this alternative secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran is only compensated, however, for the degree or amount of disability over and above that existing prior to the aggravation.  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Here, with regard to the Veteran's claims for bronchitis, migraines, and sleep apnea, he is alleging these disorders resulted from his service-connected allergies/rhinitis/nasal polyps, which in turn have been determined to have resulted from his broken nose incurred in service that required the septoplasty.


Similarly, with regard to his left hip disorder, he not only contends that he has residuals from a left hip injury he sustained in February 1993 while in service (i.e., that this disability is the direct result of that injury in service), but also that his left hip pain is secondarily due to his service-connected low back disability (strain) in that this pain radiates from his low back into his left hip and is a result or consequence of having to over compensate for his service-connected low back disability, such as in his gait, station, stance and posture when standing or walking, etc.

His STRs support his contention of sustaining a left hip injury in February 1993.  He was treated for a left hip contusion.  X-rays showed no abnormality of this hip.  However, on his July 1993 military separation examination report, he indicated that he was still recovering from that left hip injury.  He was discharged from service in August 1993.

Post-service, there is medical evidence in the file of a diagnosis of left hip contusion, though X-rays of this hip have continued to show no abnormality.  See VA compensation examination report dated in February 2008.  The Veteran also testified that he has not been provided a clinical diagnosis of a left hip disorder, per se, although he also testified that he continues to experience pain and numbness in this hip and that his doctors have told him that the tissue in this hip is dead, so no surface area.  Alternatively, he has stated that his left hip symptoms have been determined to be due to his service-connected low back disability on account of compression of the nerves in his low back.

Medical opinions, therefore, are needed to assist in determining whether his claimed bronchitis, migraines, and sleep apnea are secondary to (i.e., residuals or complications of) his service-connected allergies/rhinitis/nasal polyps, that is, proximately due to, the result of, or aggravated by the allergies/rhinitis/nasal polyps.  Medical opinion also is needed to assist in making the same determination with regards to his claimed left hip disorder and its alleged relationship to his 
service-connected low back disability.

Finally, with regards to the service-connected low back disability, another VA compensation examination also is needed to reassess the severity of this disability, including to assist in determining whether the bulging disc or degenerative disc disease of the lumbar spine that has been diagnosed is part and parcel of his service-connected lumbar strain and whether there also is associated radiculopathy affecting one or both of his lower extremities.  He contends that his low back disability has worsened since his last VA compensation examination in February 2008 - which was over 4 years ago - particularly since he now has radiculopathy down his left leg and incapacitating episodes.  He also stated that he has a back brace for support and has received injections into his back.  Thus, a current VA compensation examination is needed to better address and determine the present severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether there are any additional VA treatment records that need to be obtained and considered in this appeal, including especially, but not limited to, VA treatment records dated since January 2008.

Also ask that he complete and return the necessary authorization (VA Form 21-4142) to additionally obtain any outstanding private treatment records - including, but not limited to, those from D. W.-B., M.D., dated since September 2002 or thereabouts.

Obtain all identified records, that is, those not already on file.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Appropriately notify the Veteran of any inability to obtain any indentified records.  38 C.F.R. § 3.159(e)(1).

2.  Schedule VA compensation examinations for medical nexus opinions concerning the etiology of his claimed bronchitis, migraines, and sleep apnea, which he is claiming are secondary to his service-connected allergies/rhinitis/nasal polyps.

The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant evaluation or treatment for these claimed disabilities.

The examinations should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and review of the claims file, the examiners are asked to respond to the following questions:

(a)  Does the Veteran have bronchitis, migraines, and/or sleep apnea?

(b)  If he does, what is the likelihood (very likely, as likely as not, or unlikely) any or all of these disorders are proximately due to, the result of, or aggravated by his  service-connected allergies/rhinitis/nasal polyps, i.e., secondary to this service-connected disability?

(c)  Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) these disorders are instead directly due to his military service?

In providing these opinions, the examiner must consider all relevant medical and lay evidence, including for example the documented bout of bronchitis the Veteran had during service.

It also is essential the examiner discuss the underlying medical rationale for all opinions offered, if necessary citing to specific evidence in the file.  

The examiner is encouraged to try and provide some definitive comment on the potential relationship of these claimed disorders and the Veteran's military service, either as directly or, if applicable, presumptively incurred in service or, as is specifically being alleged, as secondary to his allergies/rhinitis/nasal polyps.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for these pending claims as it would require adjudicating these claims based on the evidence already in the file.  See 38 C.F.R. § 3.655

3.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the claimed left hip disorder, which the Veteran is alleging is either a result of his February 1993 left hip injury during service or secondary to his service-connected low back disability due to a nerve compression.  He also seemingly argues that having to overcompensate for this service-connected low back disability has caused or aggravated his left hip disorder, especially the associated pain.

The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant evaluation or treatment for any left hip disability or symptomatology thereof.

The examinations should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and review of the claims file, the examiner is asked to respond to the following questions:

(a)  Does the Veteran have a left hip disability to account for his complaints of pain, including but not limited to, a disability manifested as tissue, nerve, or skin damage?

(b)  If he does, what is the likelihood (very likely, as likely as not, or unlikely) this left hip disability is proximately due to, the result of, or aggravated by his  service-connected low back strain?

(c)  Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) this left hip disability is directly due to his military service, in particular to the left hip injury he sustained in February 1993 while in service?

In offering these opinions, the examiner must consider the full record, including all medical and lay evidence in the file regarding this claimed disorder.

The examiner is encouraged to try and provide some definitive comment on the potential relationship of this claimed left hip disorder and the Veteran's military service, either as directly or, if applicable, presumptively incurred in service or, as is specifically being alleged, as secondary to his service-connected low back strain.


The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require adjudicating this claim based on the evidence already in the file.  See 38 C.F.R. § 3.655


4.  Also schedule an appropriate VA compensation examination to reassess the severity of the low back strain, including determining the extent and severity of any associated orthopedic and neurological symptoms. 

The examination should include any diagnostic testing or evaluation needed to address the relevant rating criteria concerning his low back disability.  To this end, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical history. 

The examiner should describe all symptoms attributable to this low back disability, including any associated neurological pathology like radiculopathy or sciatic neuropathy affecting the lower extremities.  In particular, the examiner should determine:  (a) whether there is any complete or incomplete paralysis of any nerve related to this low back disability, and, if so (b) identify the nerve and state whether the paralysis is complete or incomplete and, if incomplete, whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In reporting the results of range-of-motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare- ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. 

The existence of any ankylosis of the spine, favorable or unfavorable, should also be identified. 

The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are from 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  See Schedule for Rating Disabilities, Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  38 C.F.R. § 4.71a. 

The examiner also should discuss the relationship between the Veteran's service-connected low back strain and his additionally diagnosed bulging disc and degenerative disc disease.  In particular, the examiner should indicate whether these diagnosed disorders are part and parcel of the service-connected low back strain.  If they are determined not to be part and parcel of the service-connected low back strain, the examiner should indicate, if possible, which symptoms are attributable to the service-connected low back strain and which are attributable to these other nonservice-connected disorders.  In this regard, the examiner should note, to the extent the Veteran has manifestations of these other conditions, they may not be considered in the rating for his service-connected low back strain or cited as grounds or means for increasing the rating for this service-connected low back disability if they are determined not to be related to his low back strain.  If, however, this is indeterminate, then VA must resolve this doubt in his favor and, for all intents and purposes, in effect presume they are part and parcel of the low back strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should also clarify whether there have been incapacitating episodes and, if there have been, the frequency and duration of them during the past 12 months.  According to 38 C.F.R. § 4.71a, DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner then should provide an opinion concerning the impact of the Veteran's service-connected low back disability on his ability to work (meaning obtain and maintain employment that is substantially gainful, not just marginal. 

The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences for this pending claim as it would require the claim to be summarily denied.  See 38 C.F.R. § 3.655


5.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


